Title: To Alexander Hamilton from Maria Reynolds, [January 23–March 18 1792]
From: Reynolds, Maria
To: Hamilton, Alexander



[Philadelphia, January 23–March 18, 1792]Monday Morning.

the Girl tells me that you said If I wanted any thing that I should write this morning alas my friend want what what can ask for but peace wich you alone can restore to my tortured bosom and do My dear Col hamilton on my kneese Let me Intreatee you to reade my Letter and Comply with my request tell the bearer of this or give her a line you need not be the least affraid let me not die with fear have pity on me my freend for I deserve it I would not solicit this favor but I am sure It cannot injure you and will be all the happiness I Ever Exspect to have But oh I am disstressed more than I can tell My heart Is ready to burst and my tears wich once could flow with Ease are now denied me Could I only weep I would thank heaven and bless the hand that
